Title: The American Commissioners to Dumas with a Covering Note and a Draft Letter to the Grand Pensionary, 10 April 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Dumas, Charles-Guillaume-Frédéric,Bleiswijk, Pieter van


The commissioners are here responding to Dumas’ request on April 3 for a letter from them to Pensionary van Bleiswijk. Their answer is in three parts: (1) a letter to Dumas giving the news of John Adams’ arrival; (2) a covering note instructing him to use that letter as he sees fit, and enclosing a draft of the communication he asked for to van Bleiswijk; (3) that draft, which Dumas approved without changes and returned on the 23rd. That communication was then converted into a signed letter of identical wording, dated the 28th, and sent back to him to deliver.
 
I.
<Paris, April 10, 1778: We have received your dispatch of the 3rd and appreciate the intelligence in it. Mr. John Adams has arrived; he came on the Boston, which took a valuable prize and sent her to America. He tells us that Congress considered sending an envoy to the Netherlands but, for fear that he might be an embarrassment, decided to wait until Dutch views were known. He may be less so now that the French alliance has made our independence appear more stable; please find out. The Netherlands have been our great example of defending liberty; our similar situations and constitutions may bring us together, while commercial intercourse erases the bad impression made on some Americans by the Dutch refusing them military supplies in their distress. When Mr. Adams left the United States in mid-February our affairs were improving and our troops well supplied; now that Gen. Burgoyne’s army has been detained we have more than 10,000 prisoners.>
 
II.
<The foregoing is intended to be shown on occasion. Enclosed is a draft letter to the Grand Pensionary, which because we are ignorant of the protocol may not be expressed as you would wish; please consult with “our Friend”—La Vauguyon—and return it with any corrections.>
 
III.
<Paris, April 10, 1778: The United States, now acknowledged by France as an independent power, have concluded with it a treaty of amity and commerce. We shall soon send your Excellency a copy to be communicated, if you think fit, to their High Mightinesses. The United States have the strongest desire for a good understanding and beneficial trade between our two nations, and you will see that that treaty does not stand in the way.>
